DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.  Claims 7 and 16 are canceled.  Claims 1, 6, 8-11, 15, and 18-20 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 8-11, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the recitations “a second rotational speed of the second rotor assembly … the gas turbine engine is operating at a speed … the first rotor assembly of the first electric motor assembly is rotatable at a third rotational speed” (ll. 26-29 in claim 1 and ll. 27-30 in claim 11) render the claims indefinite because it is unclear what is the first rotational speed of the second rotor assembly and if the second rotor assembly has a first rotational speed.  It is also unclear if the gas turbine engine speed is the same as a first rotational speed or a second rotational speed or if it is a different rotational speed.  Additionally, it is unclear what is the third rotational speed of the first rotor assembly and if the first rotor assembly has a third rotational speed.  Therefore, the scope of the claim is unascertainable, and prior art could not be applied.
Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 1.
Claims 15 and 18-20 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 11.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, 11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey 2019/0136768 in view of Epstein 2019/0368500. 
Regarding Claim 1, the claim is rejected under 112(b) above.  The scope of the amended claim recitations is unascertainable, and prior art could not be applied such that it would read on the amended claim recitations, because it is not clear how the amended recitation limits the claimed structure.
Harvey teaches a gas turbine engine 10 (Fig. 1) defining a radial direction and an axial direction, the gas turbine engine 10 comprising: 
a turbine section 16, 17, 18; 
and a compressor section 13, 14 arranged in serial flow order with the turbine section 16, 17, 1, the compressor section 16, 17, 18 comprising a first stage of compressor rotor blades [a] and a second stage of compressor rotor blades [b] (Annotated Fig. 3, below); 
a first electric motor assembly [c] comprising (Annotated Fig. 3, below): 
a first rotor assembly 130 coupled to, or integrated within, the first stage of compressor rotor blades [a]; 
and a first stator assembly 131 configured for electrical communication with an electricity source (implicit) and operable with the first rotor assembly 130 to rotate the first rotor assembly 130 relative to the first stator assembly 131 and drive the first stage of compressor rotor blades [a] about the axial direction X ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the electric motor assembly [c], therefore it is implicit that the assembly has electrical configuration with an electricity source.);

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
a second electric motor assembly [d] comprising: a second rotor assembly 128 coupled to, or integrated within, the second stage of compressor rotor blades [b] (Annotated Fig. 3, below); and  
a second stator assembly 129 configured for electrical communication with the electricity source (implicit) and operable with the second rotor assembly 128 to rotate the second rotor assembly 128 relative to the second stator assembly 129 and drive the second stage of compressor rotor blades [b] about the axial direction X ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the second electric motor assembly [d], therefore it is implicit that the assembly has electrical configuration with an electricity source.);
the first rotor assembly 130 of the first electric motor assembly [c] is rotatable relative to the second rotor assembly 128 ([0031]; Figs. 2-3; Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)










Harvey does not teach each of the first rotor assembly and the second rotor assembly are separately controllable by a controller.
Epstein teaches
each of the first rotor assembly 402A and the second rotor assembly 402B are separately controllable by a controller 216 ([0042]; Fig. 4.  Epstein teaches separate controller 216 is provided for each of the first and second rotor system, therefore each rotor system is separately controlled by a controller, as claimed).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Harvey with a controller 216 for each of Harvey’s first rotor assembly 130 and second rotor assembly 128, as taught by Epstein, in order to independently control the low and high speed spools (Epstein; [0042]).
With respect to apparatus claims 1, 6, 8-10 it is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 II, and therefore the manner in which the apparatus is operated, such as rotational speeds, do not distinguish the claimed apparatus over a prior art apparatus that has the same structure. 
Regarding Claim 6, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the rotor assembly 130 of the first electric motor assembly [c] is rotatable at a speed of rotation that is less (implicit) than a speed of rotation of the second rotor assembly 128 ([0031]; Figs. 2-3.  Harvey teaches that first rotor assembly 130 rotates with the IP spool and the second rotor assembly 128 rotates with the HP spool.  It is implicit that IP spool rotates at a lower speed then the HP spool, therefore the first rotor assembly 130 rotates at a speed that is less than the rotation speed of the second rotor assembly 128.).
Regarding Claim 8, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the electricity source is an electric machine [d] coupled to a rotary component (HP spool) rotatable with the turbine section 16, 17, 18 ([0030-0033]; Fig. 3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 9, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 1, and Harvey further teaches
the rotor assembly 130 comprises a plurality of magnets (row of permanent magnets) and the stator assembly 131 comprises a plurality of coils (row of coils) that is configured for electrical communication with the electricity source (implicit) ([0030-0032]; Fig. 3).
Regarding Claim 11, the claim is rejected under 112(b) above.  The scope of the amended claim recitations is unascertainable, and prior art could not be applied such that it would read on the amended claim recitations, because it is not clear how the amended recitations limit the claimed steps.
Harvey teaches a method for driving a first stage of compressor rotor blades [a] and a second stage of compressor rotor blades [b] for a compressor section 13, 14 of a gas turbine engine 10 about an axial direction X, the gas turbine engine 10 having a turbine section 16, 17, 18 arranged in serial flow order with the compressor section 13, 14 a first electric motor assembly [c] with a first rotor assembly 130 rotatable with the first stage of compressor rotor blades [a], and a second electric motor assembly [d] with a second rotor assembly 128 rotatable with the second stage of compressor rotor blades [b] (Annotated Fig. 3, below), the method comprising:  
providing an electric current to a first stator assembly 131 of the first electric motor assembly [c] from an electricity source (implicit), providing the electric current to the first stator assembly 131 of the first electric motor assembly [c] comprises ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the electric motor assembly [c], therefore it is implicit that the assembly is provided with an electric current from an electricity source.):
rotating the first rotor assembly 130 of the first electric motor assembly [c] relative to the first stator assembly 131 of the first electric motor assembly [c]; and driving the first stage of compressor rotor blades [a] about the axial direction X along with the first rotor assembly 130 ([0030-0032]; Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
providing a second electric current to the second stator assembly 129 of the second electric motor assembly [d] from the electricity (implicit), 
providing the second electric current to the second stator assembly 129 of the second electric motor assembly [d] comprises rotating the second rotor assembly 128 of the second electric motor assembly [d] relative to the second stator assembly 129 of the second electric motor assembly [d]; and
driving the stage of second compressor rotor blades [b] about the axial direction X along with the second rotor assembly 128;
the first rotor assembly 130 of the first electric motor assembly [c] is rotatable relative to the second rotor assembly 128 ([0030-0032]; Annotated Fig. 3, below.  Harvey teaches that power can be fed to the second electric motor assembly [d], therefore it is implicit that the assembly has electrical configuration with an electricity source.).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Harvey does not teach each of the first rotor assembly and the second rotor assembly are separately controllable by a controller.
Epstein teaches
each of the first rotor assembly 402A and the second rotor assembly 402B are separately controllable by a controller 216 ([0042]; Fig. 4.  Epstein teaches separate controller 216 is provided for each of the first and second rotor system, therefore each rotor system is separately controlled by a controller, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Harvey with a controller 216 for each of Harvey’s first rotor assembly 130 and second rotor assembly 128, as taught by Epstein, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 15, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
	rotating the first rotor assembly 130 at a first rotational speed (rotate with IP spool), and rotating the second rotor assembly 128 at a second rotational speed (rotate with HP spool) that is less (implicit) than the first rotational speed 128 ([0031]; Figs. 2-3.  Harvey teaches that first rotor assembly 130 rotates with the IP spool and the second rotor assembly 128 rotates with the HP spool.  It is implicit that IP spool rotates at a lower speed then the HP spool, therefore the first rotor assembly 130 rotates at a speed that is less than the rotation speed of the second rotor assembly 128.).
Regarding Claim 18, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
generating the electric current with an electric machine [d] that is coupled to a rotary component (HP spool) that is rotatable with the turbine component (HP spool) rotatable with the turbine section 16, 17, 18 ([0030-0033]; Fig. 3;  Annotated Fig. 3, below).

    PNG
    media_image1.png
    426
    564
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Harvey (US 2019/0136768)
Regarding Claim 19, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 11, and Harvey further teaches
	the rotor assembly 130 comprises a plurality of magnets (row of permanent magnets) and the stator assembly 131 comprises a plurality of coils (row of coils) that are each configured for electrical communication with the electricity source (implicit) ([0030-0032]; Fig. 3).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Epstein, and further in view of Faller 2015/0104335. 
Regarding Claim 10, Harvey in view of Epstein teaches the invention as claimed and as discussed above for claim 9.  However, Harvey in view of Epstein does not teach there is a one-to-one ratio between the number of magnets and the number of coils, the plurality of magnets being operable with the plurality of coils to rotate the rotor assembly relative to the stator assembly.
Faller teaches that the rotor assembly 741 and the stator assembly 742 have a one-to-one ratio between the number of magnets (two magnets) and the number of coils (two coils) ([0003]; Fig. 3).
It would have been an obvious matter to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor assembly 130 and the stator assembly 131 of Harvey in view of Epstein, and arrange the number of magnets and coils having a one-to-one ratio, as taught by Faller, in order to produce a rotatory force to rotate the blades and compress the working fluid (Faller; [0003]).   
Regarding Claim 20, Harvey in view of Epstein teaches the method as claimed and as discussed above for claim 19.  However, Harvey in view of Epstein does not teach there is a one-to-one ratio between the number of magnets and the number of coils, the plurality of magnets being operable with the plurality of coils to rotate the rotor assembly relative to the stator assembly.
Faller teaches that the rotor assembly 741 and the stator assembly 742 have a one-to-one ratio between the number of magnets (two magnets) and the number of coils (two coils) ([0003]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotor assembly 130 and the stator assembly 131 of Harvey in view of Epstein, and arrange the number of magnets and coils having a one-to-one ratio, as taught by Faller, for the same reason as discussed in rejection of claim 10 above.
Response to Argument
Applicant's arguments, filed on 11/09/2022, with respect to 35 U.S.C. 103 rejections of claims 1, 6-11, 15-16, and 18-20 have been considered but are moot because the arguments refer to the new amendment – that render the claims, in particular the method claims, vague and indefinite.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741